ANSTEAD, Judge,
specially concurring:
I concur in the majority opinion giving the appellant the benefit of the doubt in stating a cause of action against the appel-lee, Follies International, for injuries suffered by appellant in an automobile accident with an allegedly intoxicated employee of appellee on her way home from work. I do so by reading the allegations of the complaint liberally to allege, in essence, that the employee was a “B-girl” whose duties required her to solicit customers to buy her alcoholic drinks, and that the ap-pellee-employer knew or should have known as a consequence of prescribing such duties that she was in an intoxicated condition when she left the premises and went out on the public roads in her automobile. Cf. Romeo v. Van Otterloo, 117 Mich.App. 333, 323 N.W.2d 693 (1982).